Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 to 3 and 5 to 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nintendo (JPO publication JP 2004-321303 A, cited in the ISR of parent case PCT/JP2017/024321, publication WO 2019/008622 A1).
As to Claims 1, 9, and 10: Nintendo (Paras. 118 and 127) indicates that, by accepting input of an A button 62 by a player during left-right movement of a cursor 244 displayed on a display screen, the state of the cursor 244 in left-right movement is determined (the cursor is stopped), and that, in addition to the state of the cursor 244, a power and a path change are determined on the basis of a random number.  Para. 118: “In step S38, the CPU 31 determines the power for the shot action based on the position of the cursor 244 at the player's activation of the A button 62 in step S33 (see open arrow At2 in FIG. 5C), and proceeds to the following step. ”  Para. 127: “The CPU 31 calculates the shot distance and the shot height corresponding to the selected club and the lie, and calculates the trajectory data, starting from the current coordinate position of the ball, by using the direction data corresponding to the selected target direction and the trajectory shift data corresponding to the determined power data and impact point position data. The CPU 31 may, in some cases, calculate the trajectory data while varying the trajectory shift data based on a random number value. Then, the CPU 31 calculates the landing position data, i.e., the coordinates of the final point of the obtained trajectory data. Then, the CPU 31 calculates the run data based on the terrain data around the landing position based on the landing position data. For,example, the CPU 31 calculates the run data along the terrain from the landing position to the final ball position based on the angle at which the ball trajectory meets the ground at the landing position, the change in the run corresponding to the determined impact point position, and the influence of the terrain data on the ball. The trajectory data and the run data represent, each in terms of a collection of coordinate points in the game space, the calculated trajectory and the calculated run, respectively.”
As to Claims 2, 3, and 6: Nintendo indicates that when the cursor 244 is moving to the left, the power is determined by a random number and the timing at which the 
As to Claim 8: Nintendo (Para. 70) indicates that by pressing the A button 62, the cursor 244 moves. It is stated (Para. 97) that the position of a "turning point marker 241" that determines the movement state of the cursor 244 is determined by the combination of a lie and a club. It is considered that the state of the cursor 244 is determined according to the pressing of the A button 62.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nintendo (JPO publication JP 2004-321303 A, cited in the ISR of parent case PCT/JP2017/024321, publication WO 2019/008622 A1).
As to Claims 5 and 7: Nintendo does not perform the random calculations as cited in these claims.  Performing various computations of random numbers or the like to determine a result is in wide practice. In Nintendo, how to use a value determined by input of a player and a random number value to seek power or the like is a matter to be determined as appropriate by a of ordinary skill in the art before the effective filing date of the claimed invention. No particular non-obviousness of the feature of claims 5 and 7 can be found.

Allowable Subject Matter
Claim 4 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        

/RONALD LANEAU/Primary Examiner, Art Unit 3715